[Cite as State v. Johnson, 2022-Ohio-1511.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                 HOCKING COUNTY

STATE OF OHIO,                                :
                                              :   Case No. 20CA11
        Plaintiff-Appellee,                   :
                                              :
        v.                                    :   DECISION AND JUDGMENT
                                              :   ENTRY
JENNIFER L. JOHNSON,                          :
                                              :   RELEASED: 05/03/2022
        Defendant-Appellant.                  :

                                        APPEARANCES:

Brian T. Goldberg, Schuh & Goldberg, LLP, Cincinnati, Ohio, for Appellant.

Ryan R. Black, Hocking County Prosecuting Attorney, and Melissa R. Bright,
Assistant Hocking County Prosecutor, Logan, Ohio, for Appellee.


Wilkin, J.

        {¶1} This is an appeal from a Hocking County Court of Common Pleas

judgment revoking Appellant, Jennifer L. Johnson’s, community-control

sanctions. The trial court continued Johnson’s community-control sentence but

added the confinement condition that she complete the STAR Community Based

Correctional Facility (“CBCF”) treatment program. In her sole assignment of

error, Johnson claims the trial court abused its discretion when it revoked her

community control.

        {¶2} Johnson’s appeal of the revocation decision is moot and we dismiss

the appeal. Johnson completed the STAR CBCF treatment program imposed for

violating community control and does not claim any collateral disability or loss of

civil rights. Further, Johnson’s community-control sentence was terminated on
Hocking App. No. 20CA11                                                            2


May 12, 2021, and she was not placed on postrelease control or any other

supervision. Therefore, the appeal is dismissed as there is no relief which this

court can now provide Johnson who served her sentence.

                  FACTS AND PROCEDURAL BACKGROUND

       {¶3} On November 3, 2015, Johnson pleaded guilty to four offenses:

attempted tampering with evidence, a fourth-degree felony; aggravated

possession of drugs, a fifth-degree felony; and two counts of possession of

drugs, first-degree misdemeanors. After accepting Johnson’s plea and

conducting a dispositional hearing, the trial court imposed a five-year community-

control sentence. While Johnson was on community control, the state filed

several motions claiming she violated the community-control conditions that led

the trial court on November 3, 2016, to resentence Johnson to an aggregate

prison term of 23 months.

       {¶4} After serving approximately one year of the prison term, Johnson

requested judicial release which the trial court granted in November 2017, and

placed her on community control for five years. In September 2019, Johnson

was again accused of violating the terms of her community-control conditions. A

probation violation hearing was held in September 2020 that concluded with the

trial court finding Johnson violated community control. The trial court did not

reimpose the suspended prison term, but rather continued Johnson on

community control and added the requirement that she complete the STAR

CBCF treatment program and not possess or consume alcohol or illegal drugs. It

is from this revocation judgment that Johnson appeals.
Hocking App. No. 20CA11                                                                3


                             ASSIGNMENT OF ERROR

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT REVOKED
       APPELLANT’S COMMUNITY CONTROL SANCTIONS AND
       SENTENCED HER TO A CBCF.

       {¶5} Under this assignment of error, Johnson argues no competent,

credible evidence was presented to support her violations and the trial court’s

revocation order should be reversed. Johnson claims the state improperly relied

on hearsay statements from her mother to demonstrate that she moved without

notifying her probation officer. In addition, Johnson maintains the state’s

evidence is inconsistent with its allegation that Johnson failed to report to her

probation officer in August 2019, because the probation officer testified that she

failed to report to him in September 2019.

       {¶6} The state among other arguments, asserts the appeal should be

dismissed because Johnson completed the STAR CBCF treatment program and

her community-control sentence was terminated. Furthermore, the state notes

that Johnson is not alleging any collateral consequences from the trial court’s

order revoking her community control.

       {¶7} We agree with the state and dismiss the appeal because the issue is

moot. “ ‘It is not the duty of the court to answer moot questions, and when,

pending proceedings in error in this court, an event occurs, without the fault of

either party, which renders it impossible for the court to grant any relief, it will

dismiss the petition in error.’ ” State ex rel. Gaylor, Inc. v. Goodenow, 125 Ohio

St.3d 407, 2010-Ohio-1844, 928 N.E.2d 728, ¶ 10, quoting Miner v. Witt, 82 Ohio

St. 237, 92 N.E. 21 (1910), syllabus. “Where a defendant, convicted of a criminal
Hocking App. No. 20CA11                                                               4


offense, has voluntarily paid the fine or completed the sentence for that offense,

an appeal is moot when no evidence is offered from which an inference can be

drawn that the defendant will suffer some collateral disability or loss of civil rights

from such judgment or conviction.” State v. Wilson, 41 Ohio St.2d 236, 325

N.E.2d 236 (1975), syllabus.

        {¶8} The mootness doctrine has been applied to appeals from a trial

court’s decision to revoke community control. “An appeal from the revocation of

community control is moot where the defendant has served the jail or prison

sentence imposed, and there is no indication that the defendant is on post-

release control or is subject to collateral liability.” State v. Moughler, 2d Dist.

Champaign No. 2017-CA-11, 2018-Ohio-1055, ¶ 7. In State v. Lowery we

dismissed the appeal because Lowery served her 30-day jail sentence that was

imposed after the trial court determined she violated her community control. 4th

Dist. Ross No. 16CA3533, 2016-Ohio-7701, ¶ 20. We held that “Appellant has

not demonstrated any inference of collateral disability. Having served her jail

sentence, there is no relief which can be granted her.” Id.

       {¶9} Similarly here, Johnson completed the STAR CBCF treatment

program which was a confinement condition added as the sentence for violating

community control. See State v. Snowder, 87 Ohio St. 3d 335, 337, 1999-Ohio-

135, 720 N.E.2d 909 (“It appears beyond doubt that entry into a CBCF

constitutes confinement.”) Moreover, Johnson’s underlying community-control

sentence was terminated by the trial court on May 12, 2021.
Hocking App. No. 20CA11                                                               5


       {¶10} We observe that the trial court retained jurisdiction to terminate

Johnson’s community-control sentence after the filing of the notice of appeal

because the termination entry is not inconsistent with the sole issue before us.

               Once a case has been appealed, the trial court loses
       jurisdiction except to take action in aid of the appeal. State ex rel.
       Special Prosecutors v. Judges, Court of Common Pleas (1978), 55
       Ohio St.2d 94, 97, 9 O.O.3d 88, 378 N.E.2d 162. The trial court
       retains jurisdiction over issues not inconsistent with the appellate
       court’s jurisdiction to reverse, modify, or affirm the judgment
       appealed from.

In re S.J., 106 Ohio St.3d 11, 2005-Ohio-3215, 829 N.E.2d 1207, ¶ 9.

       {¶11} This appeal is limited to the trial court’s decision finding Johnson

violated the conditions of her community-control sentence and adding the

confinement requirement that she complete the STAR CBCF treatment program.

Johnson is asking for reversal of the trial court’s revocation decision and

dismissal of the state’s motion to revoke. The appeal does not involve Johnson’s

underlying five-year community-control sentence that was imposed in 2017, thus,

the trial court retained jurisdiction to terminate the community-control sanctions.

Id. at ¶ 9.

       {¶12} Johnson fulfilled the additional requirement and has served the

confinement term at STAR CBCF treatment program. Thus, the appeal should

be dismissed. See Lowery at ¶ 20 (Appeal dismissed because Lowery served

her 30-day jail sentence for violating community control albeit her underlying

community-control sentence was still in effect for another three months.)

       {¶13} Additionally, Johnson has not claimed any collateral disability or loss

of civil rights. Any future consequence from having a community-control violation
Hocking App. No. 20CA11                                                             6


as part of Johnson’s record is not a per se collateral disability. See State v. Tidd,

2d Dist. Montgomery No. 24922, 2012-Ohio-4982, ¶ 16 (“We are not persuaded

that the sentencing calculus employed by a court in the future, in the event that

an appellant should, in the future, commit a criminal offense and be convicted

and sentenced, represents a collateral disability.”)

       {¶14} Accordingly, Johnson’s appeal of the trial court’s decision revoking

her community control is dismissed.

                                  CONCLUSION

       {¶15} We dismiss the appeal because the only issue raised by Johnson is

moot. Johnson completed the STAR CBCF treatment program per the trial

court’s community-control revocation sentence and has since been discharged

from probation.

                                                            APPEAL DISMISSED.
Hocking App. No. 20CA11                                                           7


                               JUDGMENT ENTRY

       It is ordered that the APPEAL IS DISMISSED and that appellant shall pay
the costs.

      The Court finds there were reasonable grounds for this appeal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Abele, J.: Concur in Judgment and Opinion.


                                      For the Court,


                                  BY: ____________________________
                                     Kristy S. Wilkin, Judge


                             NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.